      Case 2:20-cv-00288-APG-DJA Document 8 Filed 03/27/20 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     SARAH M. AGUILERA,                )                   Case No. 2:20-cv-00288-APG-DJA
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                   JOINT MOTION FOR EXTENSION OF
                                       )                   TIME FOR DEFENDANT EQUIFAX
13                                     )                   INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC, )
                                                           FILE ANSWER
14                                     )
                       Defendant.      )
                                       )                   SECOND REQUEST
15
                                       )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21
     move or otherwise respond to the Complaint in this action is extended from April 3, 2020 through
22
     and including May 4, 2020. The request was made by Equifax so that it can have an opportunity
23

24   to collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff

25   approves. This stipulation is filed in good faith and not intended to cause delay.

26          Respectfully submitted, this 27th day of February, 2020.
27

28
     Case 2:20-cv-00288-APG-DJA Document 8 Filed 03/27/20 Page 2 of 3



 1   CLARK HILL PLLC
                                                  No opposition
 2   By: /s/ Jeremy J. Thompson
     Jeremy J. Thompson                            /s/ David H. Krieger
 3   Nevada Bar No. 12503                         David H. Krieger, Esq.
     3800 Howard Hughes Pkwy,                     Nevada Bar No. 9086
 4
     Suite 500                                    KRIEGER LAW GROUP
 5   Las Vegas, NV 89169                          2850 W. Horizon Ridge Blvd, Ste 200
     Tel: (702) 862-8300                          Henderson, NV 89052
 6   Fax: (702) 862-8400                          Phone: (702) 848-3855
     Email: jthompson@clarkhill.com               Fax: (702) 385-5518
 7
                                                  Email: dkrieger@kriegerlawgroup.com
     Attorney for Defendant Equifax Information
 8
     Services LLC                                 Attorneys for Plaintiff
 9
10

11
     IT IS SO ORDERED:
12

13   __________________________
     United States Magistrate Judge
14
            March 30, 2020
     DATED: __________________
15

16

17

18

19
20

21

22

23

24

25

26

27

28
     Case 2:20-cv-00288-APG-DJA Document 8 Filed 03/27/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 27th day of
 3
     March, 2020, via CM/ECF, upon all counsel of record:
 4
     David H. Krieger, Esq.
 5
     KRIEGER LAW GROUP
 6   2850 W. Horizon Ridge Blvd, Ste 200
     Henderson, NV 89052
 7   Email: dkrieger@kriegerlawgroup.com

 8

 9
10                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
11                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
12                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
13                                                Fax: (702) 862-8400
14                                                Email: jthompson@clarkhill.com

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
